Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to papers filed on 12/30/2020. Claims 1-25 are pending. Claims 1, 6, 12, 18, and 25 are independent.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/30/2020, 03/10/2022, and 04/07/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.


Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 18-19 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 5 of copending Application No. 17/138,539. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Specifically, claims 18-19 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 5 of copending Application No. 17/138,539, in view of Austin et al., US 2016/0275309 A1 (hereinafter, “Austin ‘309”).

As per claim 18: claim 1 of copending application 17/138,539 recites all elements of claim 18 of the current application, except “… is data stored in a region of shared memory controlled by a source node …”, as set forth in the table below. 
Austin ‘309, however, discloses:
… is data stored in a region of shared memory controlled by a source node … (a request for data from a first destination client device 24 to a second source device 24 for data in a cloud environment, where the data is stored in shared storage devices 28 within or controlled by the source device 24 [Austin ‘309, ¶¶28-29, 33-34; Fig. 1])

The copending application 17/138,539 and Austin ‘309 are from the same field of endeavor, namely that of securely exchanging data and managing cryptographic keys within a distributed cloud environment. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the copending application and Austin ‘309 before them, to modify the method in the copending application to include the teachings Austin ‘309, namely to have the encrypted data correspond to data stored in a shared memory of a source device 24 of a plurality of devices 24 within a cloud environment, as disclosed in Austin ‘309. The motivation for doing so would be to streamline the data exchange process by taking advantage of certain functions of the source client computing device, such as being able to communicate with a shared memory for exchanging data (see Austin ‘309, ¶¶9, 29).

As per claims 19 and 24: copending Application No. 17/138,539 in view of Austin ‘309 discloses all limitations of claim 18 of the current application, as stated above, from which claims 19 and 24 of the current application are dependent upon. Furthermore, claims 2 and 5 of copending Application No. 17/138,539 discloses all limitations of claims 19 and 24 of the current application, respectively.

Therefore, claims 18-19 and 24 of the current application are not patentably distinct from the claims of the copending application and are unpatentable over provisional obviousness-type double patenting. 
See the following claim comparison table between independent claim 18 of the current application and claim 1 of the copending application, with differences bolded and underlined:
Current application (17/138,552)
Copending application (17/138,539)

18. A computer-implemented method, comprising: 
receiving, by a transcoder, second encrypted data, 


wherein the second encrypted data is data stored in a region of shared memory controlled by a source node, 

the data being encrypted in a first key to create first encrypted data 

that is then encrypted in a second key to create the second encrypted data; 

receiving, by the transcoder, the second key; 
decrypting, by the transcoder, the second encrypted data using the second key to obtain the first encrypted data; 

encrypting, by the transcoder, the first encrypted data using a third key to create third encrypted data; 

sending, by the transcoder, the third key to a destination node; and sending, by the transcoder, the third encrypted data to the destination node.

1. A computer-implemented method, comprising: 
receiving, by a transcoder, second encrypted data, 

wherein the second encrypted data is data 



that has been encrypted in a first key to create first encrypted data 

that is then encrypted in a second key to create the second encrypted data; 

receiving, by the transcoder, the second key; 
decrypting, by the transcoder, the second encrypted data using the second key to obtain the first encrypted data; 

encrypting, by the transcoder, the first encrypted data using a third key to create third encrypted data;  

sending, by the transcoder, the third encrypted data to a destination node; and sending, by the transcoder, the third key to the destination node.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6, 11-12, and 14-16 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Leon, US 2019/0386957 A1 (hereinafter, “Leon ‘957”).

As per claim 6: Leon ‘957 discloses:
A computer-implemented method (a computer-implemented method for securely communicating data between nodes in a cloud computing environment [Leon ‘957, ¶¶6, 55]), comprising: 
receiving, by a destination node (node 110A, where node 110A may perform data processing on received data [Leon ‘957, ¶¶39, 46, 109; Fig. 2A, Fig. 10]), second encrypted data (receiving, by node 110A, double-encrypted second data [Leon ‘957, ¶¶115-116; Fig. 10]), 
wherein the second encrypted data is data that has been encrypted in a first key to create first encrypted data (the double-encrypted second data is data that has been encrypted using a first key to generate first encrypted data, where the first key is an encryption key generated by the EKM 1051B [Leon ‘957, ¶114; Fig. 10]) that is then encrypted in a second key to create the second encrypted data (the first encrypted data is then encrypted by a second key to create the double-encrypted second data [Leon ‘957, ¶115; Fig. 10]); 
receiving, by the destination node, the second key (receiving, by node 110A, the second key [Leon ‘957, ¶116; Fig. 10]); 
receiving, by the destination node, the first key (receiving, by node 110A, the first key [Leon ‘957, ¶117; Fig. 10]); 
decrypting, by the destination node, the second encrypted data using the second key to obtain the first encrypted data (decrypting, by node 110A, the double-encrypted second data using the second key [Leon ‘957, ¶116; Fig. 10]); and 
decrypting, by the destination node, the first encrypted data using the first key to obtain the data (decrypting, by node 110A, the encrypted first data using the first key to obtain decrypted data [Leon ‘957, ¶118; Fig. 10]).

As per claim 11: Leon ‘957 discloses all limitations of claim 6, as stated above, from which claim 11 is dependent upon. Furthermore, Leon ‘957 discloses:
wherein the first key is received from a key manager (node 110A receives the first key from the enterprise key management (EKM) 1051B system [Leon ‘957, ¶117; Fig. 10]).

As per claim 12: Leon ‘957 discloses:
A computer-implemented method (a computer-implemented method for securely communicating data between nodes in a cloud computing environment [Leon ‘957, ¶¶6, 55]), comprising: 
receiving, by a destination node (node 110A, where node 110A may perform data processing on received data [Leon ‘957, ¶¶39, 46, 109; Fig. 2A, Fig. 10]), second encrypted data (receiving, by node 110A, double-encrypted second data [Leon ‘957, ¶¶115-116; Fig. 10]), 
wherein the second encrypted data is data that has been encrypted in a first key to create first encrypted data (the double-encrypted second data is data that has been encrypted using a first key to generate first encrypted data, where the first key is an encryption key generated by the EKM 1051B [Leon ‘957, ¶114; Fig. 10]) that is then encrypted in a second key to create the second encrypted data (the first encrypted data is then encrypted by a second key to create the double-encrypted second data [Leon ‘957, ¶115; Fig. 10]), 
wherein the first key is associated with a region of memory controlled by a source node (user system 1050; the first key is generated by the enterprise key management (EKM) system 1051B of a user system 1050, where the first key is used to encrypt data within a self-encrypting drive (SED) 1053B of the user system 1050 [Leon ‘957, ¶¶109, 112, 114; Fig. 10]), 
wherein the second key is associated with the destination node (node 110A comprises encryption key management system 205A which may generate a second encryption key [Leon ‘957, ¶115; Fig. 10]); 
receiving, by the destination node, the second key (receiving, by node 110A, the second key [Leon ‘957, ¶116; Fig. 10]); 
receiving, by the destination node, the first key (receiving, by node 110A, the first key [Leon ‘957, ¶117; Fig. 10]); 
decrypting, by the destination node, the second encrypted data using the second key to obtain the first encrypted data (decrypting, by node 110A, the double-encrypted second data using the second key [Leon ‘957, ¶116; Fig. 10]); and 
decrypting, by the destination node, the first encrypted data using the first key to obtain the data (decrypting, by node 110A, the encrypted first data using the first key to obtain decrypted data [Leon ‘957, ¶118; Fig. 10]).

As per claim 14: Leon ‘957 discloses all limitations of claim 12, as stated above, from which claim 14 is dependent upon. Furthermore, Leon ‘957 discloses:
wherein the first key is received from a key manager (node 110A receives the first key from the enterprise key management (EKM) 1051B system [Leon ‘957, ¶117; Fig. 10]).

As per claim 15: Leon ‘957 discloses all limitations of claim 12, as stated above, from which claim 15 is dependent upon. Furthermore, Leon ‘957 discloses:
wherein the second encrypted data corresponds to the region of memory controlled by the source node (the double-encrypted second encrypted data corresponds to the data stored in the SED 1053B of the user system 1050 [Leon ‘957, ¶¶112-114; Fig. 10]).

As per claim 16: Leon ‘957 discloses all limitations of claim 12, as stated above, from which claim 16 is dependent upon. Furthermore, Leon ‘957 discloses:
wherein the region of memory controlled by the source node is requested by the destination node (node 110A; in response to an attempt by the user system 1050 to use the data processing functions of node 110A, receiving, by the user system 1050, a request from node 110A for data stored in the self-encrypting drive (SED) 1053B of the user system 1050 to be processed [Leon ‘957, ¶¶46, 112-114; Fig. 10]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-5, 7-9, 17, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Leon, US 2019/0386957 A1 (hereinafter, “Leon ‘957”), in view of Austin et al., US 2016/0275309 A1 (hereinafter, “Austin ‘309”). 

As per claim 1: Leon ‘957 discloses:
	A computer-implemented method (a computer-implemented method for securely communicating data between nodes in a cloud computing environment [Leon ‘957, ¶¶6, 55]), comprising: 
	receiving, by a source node (user system 1050, where the user system 1050 may store data such as data measured by electronic or IoT devices 211, transactional data, and medical data [Leon ‘957, ¶¶109, 112; Fig. 10]), a request from a destination node (node 110A, where node 110A may perform data processing on received data [Leon ‘957, ¶¶39, 46, 109; Fig. 2A, Fig. 10]) for data stored in a (in response to an attempt by the user system 1050 to use the data processing functions of node 110A, receiving, by the user system 1050, a request from node 110A for data stored in the self-encrypting drive (SED) 1053B of the user system 1050 to be processed [Leon ‘957, ¶¶46, 112-114; Fig. 10]),  
	the data being encrypted in a local key of the source node (the data stored in the SED 1053B of the user system 1050 may be encrypted using an encryption key received from the local key management (LKM) 1052B system, where the encryption key is generated by the enterprise key management (EKM) 1051B system and forwarded to the LKM 1052B [Leon ‘957, ¶¶73, 114; Fig. 5, Fig. 10]); 
	decrypting, by the source node, the locally encrypted data using the local key (decrypting, by the user system 1050, the encrypted data stored in the SED 1053B using an encryption key received from the LKM 1052B [Leon ‘957, ¶114; Fig. 10]); 
	encrypting, by the source node, the decrypted data using a first key for generating first encrypted data (encrypting, by the user system 1050, the decrypted data using a first key for generating first encrypted data, where the first key is another encryption key generated by the EKM 1051B that is different from the initial key used to encrypt the data within the SED 1053B [Leon ‘957, ¶114; Fig. 10]); 
	encrypting, by the (encrypting, by the network manager 1010, the first encrypted data using a second key for generating second encrypted data, where the second encrypted data is now double-encrypted [Leon ‘957, ¶115; Fig. 10]); and 
	sending, by the (sending, by the network manager 1010, the second encrypted data to node 110A [Leon ‘957, ¶¶114-115; Fig. 10]).

Leon ‘957, as stated above, does not explicitly disclose: “… a request … for data stored in a region of shared memory controlled by the source node, … encrypting, by the source node, the … encrypted data … sending, by the source node, the … encrypted data …”.
Austin ‘309, however, discloses:
… a request … for data stored in a region of shared memory controlled by the source node (a request for data from a first client device 24 to a second device 24 for data stored in shared storage devices 28 in a cloud environment [Austin ‘309, ¶¶28-29, 33-34; Fig. 1]), 
… encrypting, by the source node, the … encrypted data (encrypting, by a source client computing device 24, the encrypted personal identifier hash value with the destination device encryption key, such that the encrypted personal identifier hash value is transformed to a destination encryption format [Austin ‘309, ¶¶40, 44, 46; Fig. 1, Fig. 4])
… sending, by the source node, the … encrypted data … (sending, by the source client computing device 24, the encrypted personal identifier hash value in a destination format to the corresponding destination computing device 24 [Austin ‘309, ¶46; Fig. 1, Fig. 5])

Leon ‘957 and Austin ‘309 are analogous art because they are from the same field of endeavor, namely that of securely exchanging data and managing cryptographic keys within a distributed cloud environment. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Leon ‘957 and Austin ‘309 before them, to modify the method in Leon ‘957 to include the teachings of Austin ‘309, namely to implement the SED 1053B of the user system 1050, as disclosed in Leon ‘957, to be a shared memory for a plurality of devices 24 within a cloud environment, as disclosed in Austin ‘309; furthermore, to implement the user system 1050, as disclosed in Leon ‘957, such that the user system 1050 itself, instead of the network manager 1010, encrypts the first encrypted data using a second key and sends the second encrypted data to node 110A, as disclosed in Austin ‘309. The motivation for doing so would be to streamline the data exchange process by taking advantage of certain functions of the source client computing device, such as being able to communicate with a shared memory for exchanging data, and being able to run a software engine that performs encryption and data transfers (see Austin ‘309, ¶¶9, 29).

As per claim 2: Leon ‘957 in view of Austin ‘309 discloses all limitations of claim 1, as stated above, from which claim 2 is dependent upon. Furthermore, Leon ‘957 discloses:
wherein the destination node (node 110A, where node 110A may perform data processing on received data [Leon ‘957, ¶¶39, 46, 109; Fig. 2A, Fig. 10]) receives the first key from a key manager (node 110A receives the first key from the enterprise key management (EKM) 1051B system [Leon ‘957, ¶117; Fig. 10]).

As per claim 4: Leon ‘957 in view of Austin ‘309 discloses all limitations of claim 1, as stated above, from which claim 4 is dependent upon. Leon ‘957 does not explicitly disclose the limitations of claim 4. Austin ‘309, however, discloses:
wherein the region of shared memory is requested by a plurality of destination nodes (requests for data from client devices 24 for data stored in shared storage devices 28 in a cloud environment, where the requests may be from a plurality of destination client computing devices 24 [Austin ‘309, ¶¶28-29, 33-34, 46; Fig. 1]), wherein at least two of the destination nodes are each associated with a different second key (each of the destination client computing devices 24 is associated with a unique encryption key [Austin ‘309, ¶¶9, 40, 46; Fig. 1]).

Leon ‘957 and Austin ‘309 are analogous art because they are from the same field of endeavor, namely that of securely exchanging data and managing cryptographic keys within a distributed cloud environment. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Leon ‘957 and Austin ‘309 before them, to modify the method in Leon ‘957 to include the teachings of Austin ‘309, namely to implement the SED 1053B of the user system 1050, as disclosed in Leon ‘957, to be a shared memory for a plurality of devices 24 within a cloud environment, as disclosed in Austin ‘309, where the plurality of devices 24 may be a plurality of nodes 110A, as disclosed in Leon ‘957, such that each node of the plurality of nodes 110A is associated with a unique destination key, as disclosed in Austin ‘309. The motivation for doing so would be to increase the protection of encrypted data by having unique encryption schemes while also allowing disparate parties with different encryption schemes share data with each other in a secure manner (see Austin ‘309, ¶¶2-3, 8-9).

As per claim 5: Leon ‘957 in view of Austin ‘309 discloses all limitations of claim 1, as stated above, from which claim 5 is dependent upon. Furthermore, Leon ‘957 discloses:
wherein the destination node (node 110A, where node 110A may perform data processing on received data [Leon ‘957, ¶¶39, 46, 109; Fig. 2A, Fig. 10]) is configured to decrypt the second encrypted data using the second key to obtain the first encrypted data (node 110A is configured to decrypt the double-encrypted second encrypted data using the second key to obtain the single-encrypted first encrypted data [Leon ‘957, ¶¶115-116, Fig. 10]), 
wherein the destination node is configured to decrypt the first encrypted data using the first key to obtain the data (node 110A is configured to decrypt the single-encrypted first encrypted data using the first key to obtain the decrypted data [Leon ‘957, ¶¶117-118, Fig. 10]).

As per claim 7: Leon ‘957 discloses all limitations of claim 6, as stated above, from which claim 7 is dependent upon. Furthermore, Leon ‘957 discloses:
wherein the second encrypted data corresponds to data stored in a (the double-encrypted second encrypted data corresponds to the data stored in the SED 1053B of the user system 1050 [Leon ‘957, ¶¶112-114; Fig. 10]).

Leon ‘957, as stated above, does not explicitly disclose: “… data stored in a region of shared memory controlled by the source node.”
Austin ‘309, however, discloses:
… data stored in a region of shared memory controlled by the source node (a request for data from a first client device 24 to a second device 24 for data stored in shared storage devices 28 in a cloud environment [Austin ‘309, ¶¶28-29, 33-34; Fig. 1]). 

Leon ‘957 and Austin ‘309 are analogous art because they are from the same field of endeavor, namely that of securely exchanging data and managing cryptographic keys within a distributed cloud environment. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Leon ‘957 and Austin ‘309 before them, to modify the method in Leon ‘957 to include the teachings of Austin ‘309, namely to implement the SED 1053B of the user system 1050, as disclosed in Leon ‘957, to be a shared memory for a plurality of devices 24 within a cloud environment, as disclosed in Austin ‘309. The motivation for doing so would be to increase the ease of sharing data within a cloud environment by allowing devices to exchange data through a memory associated with a source device that is accessible to the plurality of devices within the environment (see Austin ‘309, ¶¶27-29).

As per claim 8: Leon ‘957 in view of Austin ‘309 discloses all limitations of claims 6-7, as stated above, from which claim 8 is dependent upon. Furthermore, Leon ‘957 discloses:
wherein the (node 110A; in response to an attempt by the user system 1050 to use the data processing functions of node 110A, receiving, by the user system 1050, a request from node 110A for data stored in the self-encrypting drive (SED) 1053B of the user system 1050 to be processed [Leon ‘957, ¶¶46, 112-114; Fig. 10]).

Leon ‘957, as stated above, does not explicitly disclose: “… the region of shared memory is requested by …”.
Austin ‘309, however, discloses:
… the region of shared memory is requested by … (a request for data from a first client device 24 to a second device 24 for data stored in shared storage devices 28 in a cloud environment [Austin ‘309, ¶¶28-29, 33-34; Fig. 1]) 

Leon ‘957 and Austin ‘309 are analogous art because they are from the same field of endeavor, namely that of securely exchanging data and managing cryptographic keys within a distributed cloud environment. For the reasons stated in claim 7, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Leon ‘957 and Austin ‘309 before them, to modify the method in Leon ‘957 to include the teachings of Austin ‘309.

As per claim 9: Leon ‘957 in view of Austin ‘309 discloses all limitations of claims 6-7, as stated above, from which claim 9 is dependent upon. Leon ‘957 does not explicitly disclose the limitations of claim 9. Austin ‘309, however, discloses:
wherein the region of shared memory is requested by a plurality of destination nodes (requests for data from client devices 24 for data stored in shared storage devices 28 in a cloud environment, where the requests may be from a plurality of destination client computing devices 24 [Austin ‘309, ¶¶28-29, 33-34, 46; Fig. 1]).

Leon ‘957 and Austin ‘309 are analogous art because they are from the same field of endeavor, namely that of securely exchanging data and managing cryptographic keys within a distributed cloud environment. For the reasons stated in claim 7, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Leon ‘957 and Austin ‘309 before them, to modify the method in Leon ‘957 to include the teachings of Austin ‘309.

As per claim 17: Leon ‘957 discloses all limitations of claim 12, as stated above, from which claim 17 is dependent upon. Leon ‘957 does not explicitly disclose the limitations of claim 17. Austin ‘309, however, discloses:
wherein the region of memory controlled by the source node is requested by a plurality of destination nodes (requests for data from client devices 24 for data stored in shared storage devices 28 in a cloud environment, where the requests may be from a plurality of destination client computing devices 24 [Austin ‘309, ¶¶28-29, 33-34, 46; Fig. 1]), 
wherein each destination node is associated with the same first key, wherein at least two of the destination nodes are each associated with a different second key (a plurality of destination client computing devices 24 may receive encrypted data from a single source client device 24, where the source client device 24 is associated with a unique source client device encryption key, and where each of the destination client computing device 24 of the plurality of destination client computing devices 24 is associated with a unique destination client encryption key [Austin ‘309, ¶¶9, 40, 46; Fig. 1]).

Leon ‘957 and Austin ‘309 are analogous art because they are from the same field of endeavor, namely that of securely exchanging data and managing cryptographic keys within a distributed cloud environment. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Leon ‘957 and Austin ‘309 before them, to modify the method in Leon ‘957 to include the teachings of Austin ‘309, namely to implement the SED 1053B of the user system 1050, as disclosed in Leon ‘957, to be a shared memory for a plurality of devices 24 within a cloud environment, as disclosed in Austin ‘309, where the plurality of devices 24 may be a plurality of nodes 110A, as disclosed in Leon ‘957, such that the plurality of nodes 110A are associated with a single source key, and where each node of the plurality of nodes 110A is associated with a unique destination key, as disclosed in Austin ‘309. The motivation for doing so would be to increase the protection of encrypted data by having unique encryption schemes while also allowing disparate parties with different encryption schemes share data with each other in a secure manner (see Austin ‘309, ¶¶2-3, 8-9).

As per claim 25: Leon ‘957 discloses:
A computer program product, the computer program product comprising: one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media (computer-readable media comprising instructions [Leon ‘957, ¶¶48-50; Fig. 6]), the program instructions comprising: 
program instructions to receive, by a source node (user system 1050, where the user system 1050 may store data such as data measured by electronic or IoT devices 211, transactional data, and medical data [Leon ‘957, ¶¶109, 112; Fig. 10]), a request from a destination node (node 110A, where node 110A may perform data processing on received data [Leon ‘957, ¶¶39, 46, 109; Fig. 2A, Fig. 10]) for data stored in a (in response to an attempt by the user system 1050 to use the data processing functions of node 110A, receiving, by the user system 1050, a request from node 110A for data stored in the self-encrypting drive (SED) 1053B of the user system 1050 to be processed [Leon ‘957, ¶¶46, 112-114; Fig. 10]), 
the data being encrypted in a local key of the source node (the data stored in the SED 1053B of the user system 1050 may be encrypted using an encryption key received from the local key management (LKM) 1052B system, where the encryption key is generated by the enterprise key management (EKM) 1051B system and forwarded to the LKM 1052B [Leon ‘957, ¶¶73, 114; Fig. 5, Fig. 10]); 
program instructions to decrypt, by the source node, the locally encrypted data using the local key (decrypting, by the user system 1050, the encrypted data stored in the SED 1053B using an encryption key received from the LKM 1052B [Leon ‘957, ¶114; Fig. 10]); 
program instructions to encrypt, by the source node, the decrypted data using a first key for generating first encrypted data (encrypting, by the user system 1050, the decrypted data using a first key for generating first encrypted data, where the first key is another encryption key generated by the EKM 1051B that is different from the initial key used to encrypt the data within the SED 1053B [Leon ‘957, ¶114; Fig. 10]); 
program instructions to encrypt, by the (encrypting, by the network manager 1010, the first encrypted data using a second key for generating second encrypted data, where the second encrypted data is now double-encrypted [Leon ‘957, ¶115; Fig. 10]); and 
program instructions to send, by the (sending, by the network manager 1010, the second encrypted data to node 110A [Leon ‘957, ¶¶114-115; Fig. 10]).

Leon ‘957, as stated above, does not explicitly disclose: “… a request … for data stored in a region of shared memory controlled by the source node, … encrypt, by the source node, the … encrypted data … send, by the source node, the … encrypted data …”.
Austin ‘309, however, discloses:
… a request … for data stored in a region of shared memory controlled by the source node (a request for data from a first client device 24 to a second device 24 for data stored in shared storage devices 28 in a cloud environment [Austin ‘309, ¶¶28-29, 33-34; Fig. 1]), 
… encrypt, by the source node, the … encrypted data (encrypting, by a source client computing device 24, the encrypted personal identifier hash value with the destination device encryption key, such that the encrypted personal identifier hash value is transformed to a destination encryption format [Austin ‘309, ¶¶40, 44, 46; Fig. 1, Fig. 4])
… send, by the source node, the … encrypted data … (sending, by the source client computing device 24, the encrypted personal identifier hash value in a destination format to the corresponding destination computing device 24 [Austin ‘309, ¶46; Fig. 1, Fig. 5])

Leon ‘957 and Austin ‘309 are analogous art because they are from the same field of endeavor, namely that of securely exchanging data and managing cryptographic keys within a distributed cloud environment. For the reasons stated in claim 1, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Leon ‘957 and Austin ‘309 before them, to modify the method in Leon ‘957 to include the teachings of Austin ‘309.


Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Leon ‘957, in view of Austin ‘309, and further in view of Roth et al., US 10,127,389 B1 (hereinafter, “Roth ‘389”).

As per claim 3: Leon ‘957 in view of Austin ‘309 discloses all limitations of claim 1, as stated above, from which claim 3 is dependent upon. Leon ‘957 in view of Austin ‘309 does not explicitly disclose the limitations of claim 3. Roth ‘389, however, discloses:
comprising sending, by the source node (application 202 executing on a client device [Roth ‘389, Col. 9 lines 1-9; Fig. 2(b)]), the second key to the destination node (storage device 204; application 202 sending the second internal key, also referred to as k2, to the storage device 204 [Roth ‘389, Col. 10 lines 39-61; Fig. 2(b)]).

Leon ‘957 (modified by Austin ‘309) and Roth ‘389 are analogous art because they are from the same field of endeavor, namely that of securely exchanging data and managing cryptographic keys within a distributed cloud environment. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Leon ‘957 (modified by Austin ‘309) and Roth ‘389 before them, to modify the method in Leon ‘957 (modified by Austin ‘309) to include the teachings of Roth ‘389, namely to implement the user system 1050, as disclosed in Leon ‘957, such that the second key is sent from the user system 1050 to the destination node 110A, as disclosed in Roth ‘389. The motivation for doing so would be to increase the protection of key transmission to the destination storage device by using the source application to perform a secure direct transfer of the key to the destination storage device without being compromised by third parties (see Roth ‘389, Col. 2 line 46-Col. 3 line 7, Col. 10 lines 39-61).

As per claim 10: Leon ‘957 in view of Austin ‘309 discloses all limitations of claims 6-7, as stated above, from which claim 10 is dependent upon. Leon ‘957 in view of Austin ‘309 does not explicitly disclose the limitations of claim 10. Roth ‘389, however, discloses:
wherein the second key is received from the source node (application 202; the second internal key, also referred to as k2, is received by the storage device 204 from the application 202 executing on a client device [Roth ‘389, Col. 9 lines 1-9, Col. 10 lines 39-61; Fig. 2(b)]).

Leon ‘957 (modified by Austin ‘309) and Roth ‘389 are analogous art because they are from the same field of endeavor, namely that of securely exchanging data and managing cryptographic keys within a distributed cloud environment. For the reasons stated in claim 3, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Leon ‘957 (modified by Austin ‘309) and Roth ‘389 before them, to modify the method in Leon ‘957 (modified by Austin ‘309) to include the teachings of Roth ‘389.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Leon ‘957 in view of Roth ‘389.

As per claim 13: Leon ‘957 discloses all limitations of claim 12, as stated above, from which claim 13 is dependent upon. Leon ‘957 does not explicitly disclose the limitations of claim 13. Roth ‘389, however, discloses:
wherein the second key is received from the source node (application 202; the second internal key, also referred to as k2, is received by the storage device 204 from the application 202 executing on a client device [Roth ‘389, Col. 9 lines 1-9, Col. 10 lines 39-61; Fig. 2(b)]).

Leon ‘957 and Roth ‘389 are analogous art because they are from the same field of endeavor, namely that of securely exchanging data and managing cryptographic keys within a distributed cloud environment. For the reasons stated in claim 3, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Leon ‘957 and Roth ‘389 before them, to modify the method in Leon ‘957 to include the teachings of Roth ‘389.


Claims 18, 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Leon ‘957, in view of Austin ‘309, and further in view of Kohan et al., US 2005/0256742 A1 (hereinafter, “Kohan ‘742”), and further in view of Rameez et al., US 2021/0167955 A1 (hereinafter, “Rameez ‘955”).

As per claim 18: Leon ‘957 discloses:
A computer-implemented method (a computer-implemented method for securely communicating data between nodes in a cloud computing environment [Leon ‘957, ¶¶6, 55]), comprising: 
receiving, by a transcoder, second encrypted data (receiving, by the network manager 1010, double-encrypted second encrypted data [Leon ‘957, ¶115; Fig. 10]), wherein the second encrypted data is data stored in a (the double-encrypted second encrypted data corresponds to the data stored in the SED 1053B of the user system 1050 [Leon ‘957, ¶¶112-114; Fig. 10]), 
the data being encrypted in a first key to create first encrypted data (the double-encrypted second data is data that has been encrypted using a first key to generate first encrypted data, where the first key is an encryption key generated by the EKM 1051B [Leon ‘957, ¶114; Fig. 10]) that is then encrypted in a second key to create the second encrypted data (the first encrypted data is then encrypted by a second key to create the double-encrypted second data [Leon ‘957, ¶115; Fig. 10]); 
receiving, by the transcoder, the second key (receiving, by the network manager 1010, the second key [Leon ‘957, ¶115; Fig. 10]); 

encrypting, by the transcoder, the first encrypted data using a (encrypting, by the network manager 1010, the first encrypted data [Leon ‘957, ¶115; Fig. 10]); 

sending, by the transcoder, the (sending, by the network manager 1010, encrypted data to node 110A, where node 110A may perform data processing on received data [Leon ‘957, ¶¶39, 46, 109, 116-117; Fig. 2A, Fig. 10]).

As stated above, Leon ‘957 does not explicitly disclose: “… data stored in a region of shared memory … decrypting, by the transcoder, the second encrypted data using the second key to obtain the first encrypted data; encrypting, by the transcoder, the first encrypted data using a third key to create third encrypted data; sending, by the transcoder, the third key to a destination node; andsending … the third encrypted data to the destination node.”
Austin ‘309, however, discloses:
… data stored in a region of shared memory … (a request for data from a first client device 24 to a second device 24 for data stored in shared storage devices 28 in a cloud environment [Austin ‘309, ¶¶28-29, 33-34; Fig. 1])


Leon ‘957 and Austin ‘309 are analogous art because they are from the same field of endeavor, namely that of securely exchanging data and managing cryptographic keys within a distributed cloud environment. For the reasons stated in claim 1, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Leon ‘957 and Austin ‘309 before them, to modify the method in Leon ‘957 to include the teachings of Austin ‘309.

As stated above, Leon ‘957 in view of Austin ‘309 does not explicitly disclose: “… decrypting, by the transcoder, the second encrypted data using the second key to obtain the first encrypted data; encrypting, by the transcoder, the first encrypted data using a third key to create third encrypted data; sending, by the transcoder, the third key to a destination node; and sending … the third encrypted data to the destination node.”
Kohan ‘742, however, discloses:
… decrypting, by the transcoder, the second encrypted data using the second key to obtain the first encrypted data (decrypting, by the encryption module, a doubly encrypted data record using a vendor key, also referred to as K2, to obtain a singly encrypted first data record [Kohan ‘742, ¶¶7, 13; Fig. 1]); 
encrypting, by the transcoder, the first encrypted data using a third key to create third encrypted data (encrypting, by the encryption module, the singly encrypted first data record using a third key, also referred to as K3, to create a third encrypted data [Kohan ‘742, ¶¶7, 13; Fig. 1]);

sending … the third encrypted data to the destination node (sending the third encrypted data to be used in a longitudinal database facility [Kohan ‘742, ¶¶7, 13; Fig. 1]).

Leon ‘957 (modified by Austin ‘309) and Kohan ‘742 are analogous art because they are from the same field of endeavor, namely that of securely exchanging data and managing cryptographic keys among a plurality of connected devices. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Leon ‘957 (modified by Austin ‘309) and Kohan ‘742 before them, to modify the method in Leon ‘957 (modified by Austin ‘309) to include the teachings of Kohan ‘742, namely to modify the network manager 1010 of Leon ‘957 such that it is able to receive and decrypt the double-encrypted data with the second key, re-encrypt the single-encrypted data with a third key, and send the third encrypted data to the destination node 110A for processing, as disclosed in Kohan ‘742. The motivation for doing so would be to provide further protection to the encrypted data by re-encrypting the encrypted data with a third key associated with the current storage location of the data, where the third key, which may be token-based, may increase ease of access of the data within the current storage location (see Kohan ‘742, ¶¶7, 13).

As stated above, Leon ‘957 in view of Austin ‘309 and further in view of Kohan ‘742 does not explicitly disclose: “… sending, by the transcoder, the third key to a destination node; and …”. 
Rameez ‘955, however, discloses:
… sending, by the transcoder, the third key to a destination node; and … (sending, by the intermediary, the third decryption key to the user, where the intermediary comprises the authorization system [Rameez ‘955, ¶¶14-15, 79-80; Fig. 2A, Fig. 3])

Leon ‘957 (modified by Austin ‘309 & Kohan ‘742) and Rameez ‘955 are analogous art because they are from the same field of endeavor, namely that of securely exchanging data and managing cryptographic keys among a plurality of connected devices. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Leon ‘957 (modified by Austin ‘309 & Kohan ‘742) and Rameez ‘955 before them, to modify the method in Leon ‘957 (modified by Austin ‘309 & Kohan ‘742) to include the teachings of Rameez ‘955, namely to implement the network manager 1010 of Leon ‘957 such that it comprises an authorization system that is able to send a third key to the authorized destination node 110A to decrypt encrypted data, as disclosed in Rameez ‘955. The motivation for doing so would be to prevent data access by unauthorized users by using an intermediary that is able to securely distribute keys, such as the third key, to requesting users (see Rameez ‘955, ¶¶4, 14, 73).

As per claim 20: Leon ‘957 in view of Austin ‘309, and further in view of Kohan ‘742, and further in view of Rameez ‘955 discloses all limitations of claim 18, as stated above, from which claim 20 is dependent upon. Leon ‘957 in view of Austin ‘309, and further in view of Kohan ‘742 does not explicitly disclose the limitations of claim 20. Rameez ‘955, however, discloses:
wherein the third key is received from a transcoder manager (authorization system; the third decryption key is received from the authorization system of the intermediary [Rameez ‘955, ¶¶14-15, 79-80; Fig. 2A, Fig. 3]).

Leon ‘957 (modified by Austin ‘309 & Kohan ‘742) and Rameez ‘955 are analogous art because they are from the same field of endeavor, namely that of securely exchanging data and managing cryptographic keys among a plurality of connected devices. For the reasons stated in claim 18, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Leon ‘957 (modified by Austin ‘309 & Kohan ‘742) and Rameez ‘955 before them, to modify the method in Leon ‘957 (modified by Austin ‘309 & Kohan ‘742) to include the teachings of Rameez ‘955.

As per claim 21: Leon ‘957 in view of Austin ‘309, and further in view of Kohan ‘742, and further in view of Rameez ‘955 discloses all limitations of claim 18, as stated above, from which claim 21 is dependent upon. Furthermore, Leon ‘957 discloses:
wherein the second encrypted data corresponds to the region of memory controlled by the source node (the double-encrypted second encrypted data corresponds to the data stored in the SED 1053B of the user system 1050 [Leon ‘957, ¶¶112-114; Fig. 10]).

As per claim 22: Leon ‘957 in view of Austin ‘309, and further in view of Kohan ‘742, and further in view of Rameez ‘955 discloses all limitations of claim 18, as stated above, from which claim 22 is dependent upon. Furthermore, Leon ‘957 discloses:
wherein the region of memory controlled by the source node is requested by the destination node (node 110A; in response to an attempt by the user system 1050 to use the data processing functions of node 110A, receiving, by the user system 1050, a request from node 110A for data stored in the self-encrypting drive (SED) 1053B of the user system 1050 to be processed [Leon ‘957, ¶¶46, 112-114; Fig. 10]).

As per claim 23: Leon ‘957 in view of Austin ‘309, and further in view of Kohan ‘742, and further in view of Rameez ‘955 discloses all limitations of claim 18, as stated above, from which claim 22 is dependent upon. Leon ‘957 in view of Kohan ‘742, and further in view of Rameez ‘955 does not explicitly disclose the limitations of claim 23. Austin ‘309, however, discloses:
wherein the region of memory controlled by the source node is requested by a plurality of destination nodes (requests for data from client devices 24 for data stored in shared storage devices 28 in a cloud environment, where the requests may be from a plurality of destination client computing devices 24 [Austin ‘309, ¶¶28-29, 33-34, 46; Fig. 1]), 
wherein each destination node is associated with the same first key, wherein at least two of the destination nodes are each associated with a different second key (a plurality of destination client computing devices 24 may receive encrypted data from a single source client device 24, where the source client device 24 is associated with a unique source client device encryption key, and where each of the destination client computing device 24 of the plurality of destination client computing devices 24 is associated with a unique destination client encryption key [Austin ‘309, ¶¶9, 40, 46; Fig. 1]).

Leon ‘957 (modified by Kohan ‘742 & Rameez ‘955) and Austin ‘309 are analogous art because they are from the same field of endeavor, namely that of securely exchanging data and managing cryptographic keys within a distributed cloud environment. For the reasons stated in claim 17, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Leon ‘957 (modified by Kohan ‘742 & Rameez ‘955) and Austin ‘309 before them, to modify the method in Leon ‘957 (modified by Kohan ‘742 & Rameez ‘955) to include the teachings of Austin ‘309.

As per claim 24: Leon ‘957 in view of Austin ‘309, and further in view of Kohan ‘742, and further in view of Rameez ‘955 discloses all limitations of claim 18, as stated above, from which claim 24 is dependent upon. Furthermore, Leon ‘957 discloses:
wherein the destination node is configured to decrypt the (decrypting, by node 110A, the encrypted data using the second key to obtain the first encrypted data [Leon ‘957, ¶116; Fig. 10]), 
wherein the destination node is configured to decrypt the first encrypted data using the first key to obtain the data (decrypting, by node 110A, the encrypted first data using the first key to obtain decrypted data [Leon ‘957, ¶118; Fig. 10]).

As stated above, Leon ‘957 in view of Austin ‘309, and further in view of Kohan ‘742 does not explicitly disclose: “wherein the destination node is configured to decrypt the third encrypted data using the third key to obtain the first encrypted data …”.
Rameez ‘955, however, discloses:
wherein the destination node is configured to decrypt the third encrypted data using the third key to obtain the first encrypted data … (at step 302, the user decrypts the dual-re-encrypted data using the third decryption key received at step 261; at step 303, the user decrypts the encrypted data using the first key [Rameez ‘955, ¶¶99-100; Fig. 2B])

Leon ‘957 (modified by Austin ‘309 & Kohan ‘742) and Rameez ‘955 are analogous art because they are from the same field of endeavor, namely that of securely exchanging data and managing cryptographic keys among a plurality of connected devices. For the reasons stated in claim 18, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Leon ‘957 (modified by Austin ‘309 & Kohan ‘742) and Rameez ‘955 before them, to modify the method in Leon ‘957 (modified by Austin ‘309 & Kohan ‘742) to include the teachings of Rameez ‘955.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Leon ‘957, in view of Austin ‘309, and further in view of Kohan ‘742, and further in view of Rameez ‘955, and further in view of Roth ‘389. 

As per claim 19: Leon ‘957 in view of Austin ‘309, and further in view of Kohan ‘742, and further in view of Rameez ‘955 discloses all limitations of claim 18, as stated above, from which claim 19 is dependent upon. Leon ‘957 in view of Austin ‘309, and further in view of Kohan ‘742, and further in view of Rameez ‘955 does not explicitly disclose the limitations of claim 19. Roth ‘389, however, discloses:
wherein the second key is received from the source node (application 202; the second internal key, also referred to as k2, is received by the storage device 204 from the application 202 executing on a client device [Roth ‘389, Col. 9 lines 1-9, Col. 10 lines 39-61; Fig. 2(b)]).

Leon ‘957 (modified by Austin ‘309, Kohan ‘742, and Rameez ‘955) and Roth ‘389 are analogous art because they are from the same field of endeavor, namely that of securely exchanging data and managing cryptographic keys within a distributed cloud environment. For the reasons stated in claim 3, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Leon ‘957 (modified by Austin ‘309, Kohan ‘742, and Rameez ‘955) and Roth ‘389 before them, to modify the method in Leon ‘957 (modified by Austin ‘309, Kohan ‘742, and Rameez ‘955) to include the teachings of Roth ‘389.


Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Izu et al., US 2015/0163053 A1: method for securely relaying encrypted data between nodes, where the encrypted data encrypted using a first and second key and transmitted to a destination node.
Yuting et al., US 2021/0067495 A1: a method for secure communication between a plurality of user devices, where a sender double-encrypts a transmission using both the public keys of a recipient user device and a first relay user device.
Sprunk et al., US 2008/0049942 A1: a method for securely distributing PKI data to a product, where a PKI server transfers the PKI data to a PKI station acting as a proxy between the PKI server and the product.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LINGQIAN KONG whose telephone number is (571)272-2646. The examiner can normally be reached Monday-Thursday 9:00am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG (JAY) KIM can be reached on (571)272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN LINGQIAN KONG/Examiner, Art Unit 2494

/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494